Russell, C. J.
1. As a general rule, equity will not enjoin tile proceedings of a court of law, unless there is some intervening equity or other defense of which the party, without fault on his part, can not avail himself at law. Civil Code (1910), § 5492.
2. Any right or cause for relief which may exist in the plaintiff’s favor under the facts alleged in the petition in this case may be asserted as effectually by way of defense to the action in the city court as in a suit for equitable relief. The court did not err in sustaining the demurrer and in dismissing the petition. See House v. Oliver, 123 (7a. 784 (51 S. E. 722); Norton v. Graham, 130 Ga. 391, 394 (60 S. E. 1049); Exchange National Bank v. Senderson, 139 Ga. 260, 262 (77 S. E. 36, 51 L. R. A. (N. S.) 549).

Judgment affirmed.


All the Justices concur, except Atkinson, J., absent.

Boykin & Boykin, for plaintiff.
S. Holderness and Beall & Beall, for defendant.